DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-9, 14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the claimed subject matter of "the section of the hollow column is of a U-shape" after the terminal and the wire being joined by crimping as now cited in claim 1.  Figure 1 of the application shows the connecting member (1.2) having a hollow column shape with opening at both ends, a side surface of the hollow column being unclosed, and the second of the hollow column being a U-shape.  However, after the connecting member and the wire are joined by crimping, the section of the hollow column of the connecting member is no longer a U-shape.  Claims 3, 5-9, 14, and 17-20 are included in this rejection because of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-9, 14, and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last line, "the section" lacks antecedent basis.
Claims 3, 5-9, 14, and 17-20 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fröhlich (DE 19902405) in view of Kayamoto (2013/0072075).
 	Fröhlich discloses a joint of a copper terminal and an aluminum wire, wherein the copper terminal comprises a connecting member (6) and a functional member (4) connected with the connecting member of the copper terminal, a conductive core (2) of the aluminum wire is connected with the connecting member of the copper terminal, and at least the conductive core of the aluminum wire is connected with the connecting member of the copper terminal through a transition welding layer (9, Fig. 3), the transition welding layer is made of solder, the solder is fused in a gap between the connecting member of the copper terminal and the conductive core of the aluminum wire, and a depth of penetration of the solder to a length of the connecting member of the copper terminal accounts for 3% to 100%, wherein the joint of the copper terminal and the aluminum wire comprises a crimping region (Figs 2-3), an area of the crimping region accounts for at least 1% of an overlapping area of the aluminum wire and the copper terminal, wherein the connecting member of the copper terminal has a hollow column shape with openings at both ends and a side surface of the hollow column is unclosed, and wherein a section of the hollow column is of a U-shape (when the connecting member is wrapped around the wire and before the connecting member being crimped) (re claim 1).  Fröhlich also discloses that the depth of penetration of the solder to the length of the connecting member of the copper terminal accounts for 30% to 100% (re claim 3); the metal material of the solder is a metal or alloy having a melting point not higher than a melting point of aluminum (tin having lower melting point than that of aluminum) (re claims 5 and 14); the copper terminal is made of copper or copper alloy (re claim 7); the material of the conductive core is aluminum, and the aluminum wire is a multi-strand wire (re claim 9).
 	Fröhlich does not disclose the ratio of the depth of penetration of the solder to the length of the whole crimping region being 5% to less than 100% and a surface of the copper terminal being further applied with a coating, wherein the thickness of the coating is 5 µm to 1000 µm (re claim 1).
 	Although not disclosed in Fröhlich, it would have been obvious to one
skilled in the art to modify the joint of Fröhlich such that the ratio of the depth of
penetration of the solder to the length of the whole crimping region being less than
100% to reduce the amount of solder since the joint of Fröhlich is also formed by
crimping and since it has been held that the omission of an element and retention of its function is an indicium of nonobviousness.  In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966).
 	Kayamoto also discloses a terminal, wherein a surface of the terminal is
applied with a coating (121, Fig. 7) which is zinc or tin or nickel ([0085]) (re claim
8) and has a thickness between 5 µm and 1000 µm ([0084]).  It would have been obvious to one skilled in the art to coat a surface of the Fröhlich terminal with a coating taught by Kayamoto to prevent the formation of an oxide film on said surface.  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, electroplating or electromagnetic welding, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fröhlich in view of Kayamoto as applied to claim 1 above, and further in view of Fröhlich (AT 008315, AT'315).
	Claim 6 additionally recites the joint further comprising a reinforcing welding layer which wraps an end surface of the conductive core of the aluminum wire, wherein the reinforcing layer has a thickness of 0 mm to 15 mm.  AT'315 discloses a joint comprising a reinforcing welding layer (4) which wraps an end surface of a conductive core of an aluminum wire, wherein the reinforcing layer has a thickness greater than 0 mm.  It would have been obvious to one skilled in the art to provide the reinforcing welding layer taught by AT'315 in the joint of Fröhlich to increase the electrical contact between the conductive core and the terminal as well as to provide an end seal thereof.  It would also have been obvious to one skilled in the art to provide the reinforcing welding layer with a thickness of not greater than 15 mm to meet the specific use of the resulting joint since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fröhlich in view of Kayamoto as applied to claims 5 and 14 above, and further in view of Waldemar (DE 102006010622).
 	Fröhlich, as modified, discloses the invention substantially as claimed except for the solder containing zinc, wherein the zinc accounts for more than 60% of the total weight of the solder.  Waldemar discloses a joint comprising a solder which contains zinc (i.e., accounting for more than 60% of the total weight of the solder).  It would have been obvious to one skilled in the art to use zinc as the solder, as taught by Waldemar, in the modified joint of Fröhlich to meet the specific use of the resulting joint since it has been held that within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that Fröhlich fails to disclose the features of "a side surface of the hollow column is unclosed, and the section of the hollow column is of a U-shape" as recited in amended claim 1.  Examiner would disagree.  As described, "a side surface of the hollow column is unclosed" meaning that the two wings of the connecting member are not overlapped (see Fig. 4 of the application); and the section of the hollow column is of a U-shape before the crimping (see Fig. 1).  Likewise, two wings 6 of Fröhlich are not overlapped when wrapping around the wires; and the two wings, when bent upward (in the process of wrapping around the wire but before the crimping), would form a hollow column with a section of the hollow column being of a U-shape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841